           Case 4:21-cv-00592-JM Document 6 Filed 07/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

QUINTON RILEY                                                                   PLAINTIFF
ADC #156458

V.                                 NO. 4:21-cv-00592-JM-ERE

DOES, Parole Board                                                           DEFENDANTS

                                             ORDER

       The Court has received a Recommendation from Magistrate Judge Edie R. Ervin. After

careful review of the Recommendation, Mr. Riley’s timely objections, as well as a de novo

review of the record, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       The Writ of Mandamus (Doc. 1) is DISMISSED, and Mr. Riley’s claims are DISMISSED,

WITH PREJUDICE.

       IT IS SO ORDERED, this 23rd day of July, 2021.



                                                          _______________________________
                                                          UNITED STATES DISTRICT JUDGE
